Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statements submitted by Applicant on August 31, 2020 and April 6, 2021 has been received and fully considered.

Claims 1-20 are pending.

Claim 6 is objected to because of the following informalities:  
In claim 6, line 1-2, recites “a the sensing signal magnitude”.
Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 13-19 of U.S. Patent No. 10,761,980 (hereinafter ‘980) and claims 1, 22, 24-25 of U.S. Patent No. 10,324,839 (hereinafter U.S. Pat. No. ‘839). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-6, 13-19 of U.S. Pat. No. ‘980 and claim 1, 22, 24-25 of U.S. Pat. No. ‘839 recites similar elements in claims 1-20 of the present application.
Regarding claims 1, 3 and claims 14-16 of the present application. Claim 1 of U.S. Pat. No. ‘980 recites “An apparatus, comprising: 
an array of memory cells;  and 

determine a set of trim settings for the array of memory cells based on a number of operational characteristics of the array of memory cells, wherein the set of trim settings are associated with desired operational characteristics for the array of memory cells based on monitored operational characteristics of the array of memory cells and wherein the set of trim settings are configured to change the number of operational characteristics of the array of memory cells to the desired operational characteristics for the array of memory cells.

Regarding claim 2 of the present application, claim 19 of U.S. Pat. No. ‘980 recites “The method of claim 13, wherein the method includes updating the configured set of trim settings in response to a change in the operational characteristics of the memory device.”
	
Regarding claim 4 of the present application, claim 14 of U.S. Pat. No. ‘980 recites “The method of claim 13, wherein configuring the set of trim settings includes setting a number of bits per memory cell and a number of programming signals in a programming operation to manage storage density of the memory device.”

Regarding claim 5 of the present application, claim 15 of U.S. Pat. No.’980 recites “The method of claim 13, wherein configuring the set of trim settings includes setting the sensing signal magnitude, an erase signal magnitude, an erase signal length, the sensing signal length, a number of sensing signals in a sensing operation, a number of programming signals in a programming operation, and a number of bits per memory cell to manage disturb characteristics of the memory device.”

claim 6 of the present application, claim 16 of U.S. Pat. No. ‘980 recites “The method of claim 13, wherein configuring the set of trim settings includes setting, the sensing signal magnitude, an erase signal magnitude, an erase signal length, the sensing signal length, a number of sensing signals in a sensing operation, a number of programming signals in a programming operation to manage power consumption of the memory device.

Regarding claim 7 of the present application, claim 17 of U.S. Pat. No. ‘980 recites “The method of claim 13, wherein configuring the set of trim settings includes setting a number of sensing signals in a sensing operation, the sensing signal magnitude, and the sensing signal length to manage a sensing speed of the memory device.”

Regarding claim 8 of the present application, claim 18 of U.S. Pat. No. ‘980 recites “The method of claim 13, wherein configuring the set of trim settings includes setting the sensing signal magnitude, an erase signal magnitude, an erase signal length, the sensing signal length, a number of sensing signals in a sensing operation, and a number of programming signals in a programming operation device to account for a temperature of the memory device.”
	
Regarding claims 9-10 of the present application, claim 1 of U.S. Pat. No. ‘839 recites “An apparatus, comprising: 
an array of memory cells;  and 
a controller, wherein the controller is coupled to the array of memory cells and includes control circuitry configured to: determine a set of trim settings for the array of memory cells based on a number of operational characteristics of the array of memory cells, wherein the set of trim settings are associated with desired operational characteristics for the array of memory cells based on monitored operational characteristics of the array of memory cells and wherein the determined set of trim settings include an allowable programming operation rate, a 

Regarding claim 11 of the present application, claim 22 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting the programming signal magnitude and the programming signal length to manage data retention characteristics of the memory device.”

Regarding claim 12 of the present application, claim 24 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting a sensing signal magnitude, an erase signal magnitude, an erase signal length, a sensing signal length, a number of sensing signals in a sensing operation, a number of programming signals in a programming operation, and a number of bits per memory cell to manage disturb characteristics of the memory device.”

Regarding claim 13 of the present application, claim 25 of U.S. Pat. No. ‘839 recites “The method of claim 20, wherein configuring the set of trim settings includes setting a number of programming signals in a programming operation, the allowable programming operation rate, the programming signal magnitude, and the programming signal length to manage a programming speed of the memory device.”

Regarding claim 17 of the present application, claim 6 of U.S. Pat. No. ‘989 recites “The apparatus of claim 1, wherein the control circuitry is configured to store the determined set of trim settings on the controller.”

claim 18 of the present application, claim 2 of U.S. Pat. No. ‘980 recites “The apparatus of claim 1, wherein the control circuitry is configured to determine the set of trim settings periodically.”

Regarding claim 19 of the present application, claim 3 of U.S. Pat. No. ‘980 recites “The apparatus of claim 1, wherein the control circuitry is configured to determine the set of trim settings as a background operation.”

Regarding claim 20 of the present application, claim 5 of U.S. Pat. No. ‘980 recites “The apparatus of claim 1, wherein the control circuitry is configured to determine the set of trim settings while executing commands from a host.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TAN T. NGUYEN/Primary Examiner, Art Unit 2827